DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13-20 directed to a display device incorrectly depend upon method claim 11 instead of apparatus claim 12.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

Claims 1, 2, 8-10, 12, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2017/0236466, hereinafter “Spitzer”) in view of Chen et al. (US 10,235,971, hereinafter “Chen”).
With respect to claim 1, Spitzer teaches a method, comprising:
receiving a frame of image data corresponding to an image to be displayed on a pixel array at a first instance of time (Spitzer: Para. [0015]; Fig. 1, column-control component 106 may include pixel data buffers, line drivers, and column combination logic that together operate to control the pixels 104 on a column-by-column basis), the image including a full field-of-view (FFOV) image and a foveal image positioned within the FFOV image (Spitzer: Fig. 3, foveal region 310 surrounded by peripheral regions 312-1 and 312-2), the pixel array including a plurality of pixel elements arranged in rows and columns (Spitzer: Fig. 1; Para. [0024]);
selecting, for each pixel of the FFOV image, a plurality of pixel elements of the pixel array to display the pixel of the FFOV image (Spitzer: Fig. 3, peripheral regions 312-1 and 312-2 surrounding the foveal region 310);
selecting, for each pixel of the foveal image, a respective pixel element of the pixel array to display the pixel of the foveal image (Spitzer: Fig. 3; Para. [0014], the pixel array, or image space, of a display image to be rendered is logically segmented into two or more regions, including at least a foveal region representing the region of the display image which is expected or estimated to be the target of the user's gaze, and at least one peripheral region surrounding this foveal region; step 506 of method 502 used to determine the foveal region based on the updated gaze direction);
scanning each row of the pixel array, during a pixel adjustment period prior to the first instance of time, to drive a plurality of first voltages onto the plurality of pixel elements, respectively, based on the FFOV image (Spitzer: Paras. [0029] – [0035]; Fig. 5 scanning-in on a row by row bases pixel data from foveally-rendered display image).
Spitzer fails to expressly disclose rescanning at least a subset of rows of the pixel array, during the pixel adjustment period, to drive second voltages onto respective pixel elements in the subset of rows based on the foveal image.
However, Chen discloses rescanning at least a subset of rows of the pixel array, during the pixel adjustment period, to drive second voltages onto respective pixel elements in the subset of rows based on the foveal image (Chen: Col. 4, lines 38-67; Fig. 2(b), rescanning a subset of rows of the pixel array 201 during the blanking time interval between the preceding display time interval and the current display time interval).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the method, as taught by Spitzer, to incorporate selectively rescanning a predetermined portion of the pixel array, as taught by Chen, in order to ensure display characteristics of the input data patterns corresponding to the current display time interval are coherent with the display characteristics of the input data patterns corresponding to the preceding display time interval (Chen: Col. 2, lines 52-61).

With respect to claim 2, the combination of Spitzer as modified by Chen teaches the method of claim 1, further comprising activating one or more light sources to illuminate the pixel array at the first instance of time, wherein the one or more light sources are deactivated during the pixel adjustment period (Spitzer: Para. [0035]; Fig. 5).

With respect to claim 8, the combination of Spitzer as modified by Chen teaches the method of claim 1, wherein the second voltages include a subset of the first voltages (Spitzer: Paras. [0035] – [0037]; Fig. 5).

With respect to claim 9, the combination of Spitzer as modified by Chen teaches the method of claim 1, wherein the scanning comprises:
activating groups of pixel elements in succession, wherein each group of pixel elements includes a plurality of rows of the pixel array (Spitzer: Fig. 5, 218 returns to step 512 to drive next pixel row); and
driving the first voltages onto respective pixel elements in the plurality of rows, concurrently, for each activated group (Spitzer: Fig. 5, 516).

With respect to claim 10, the combination of Spitzer as modified by Chen teaches the method of claim 1, wherein the rescanning comprises:
successively activating each row of pixel elements in the subset of rows (Spitzer: Fig. 5, 218 returns to step 512 to drive next pixel row);
and driving the second voltages onto respective pixel elements in each activated row (Chen: Col. 4, lines 12-37; Fig. 1, the overdriven source output 107 may provide overdrive or underdrive voltages to the original source output 103 for a rescan time interval).

Apparatus claims (12, 13, 18, 19 & 20) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 2, 8, 9 & 10).  Therefore apparatus claims (12, 13, 18, 19 & 20) correspond to method claims (1, 2, 8, 9 & 10), and are rejected for the same reasons of anticipation (obviousness) as used above.

Allowable Subject Matter
Claims 3-7, 11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN EARLES/Primary Examiner, Art Unit 2625